Citation Nr: 0026868	
Decision Date: 10/10/00    Archive Date: 10/19/00

DOCKET NO.  95-18 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of service connection for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a respiratory 
disability, including as secondary to exposure to chemical 
herbicide (Agent Orange).

3.  Entitlement to service connection for a skin disorder, 
including as secondary to exposure to chemical herbicide 
(Agent Orange).

4.  Entitlement to service connection for a cardiovascular 
disability, including as secondary to exposure to chemical 
herbicide (Agent Orange).

5.  Entitlement to service connection for arthritis, 
including as secondary to exposure to chemical herbicide 
(Agent Orange).

6.  Entitlement to service connection for a neurological 
disorder (to include an eye disability and a disability 
manifested by chronic headaches), including as secondary to 
exposure to chemical herbicide (Agent Orange).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Appellant and D.D.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to 
December 1972.  His service personnel records show that he 
was awarded the Combat Action Ribbon to denote participation 
in combat during Naval service.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1994 decision by the Los Angeles, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, denied the veteran's 
application to reopen his previously denied claim for service 
connection for PTSD and denied his claims of entitlement to 
service connection for a respiratory disability, a skin 
disorder, a cardiovascular disability, arthritis and a 
neurological disorder (to include eye problems and 
headaches), including as secondary to exposure to Agent 
Orange.


FINDINGS OF FACT

1.  In October 1990, the Board denied the veteran's claim for 
service connection for a psychiatric disorder, inclusive of 
PTSD; the veteran was notified of the decision, and of his 
procedural and appellate rights, and he did not perfect a 
timely appeal to the U.S. Court of Appeals for Veterans 
Claims.

2.  The evidence which has been added to the record since the 
October 1990 Board decision presents medical conclusions 
regarding the veteran's psychiatric diagnoses which are 
essentially cumulative to those previously of record and the 
evidence, in its entirety, is not so significant that it must 
be considered in order to fairly decide the claim.

3.  The veteran has not submitted competent evidence of a 
plausible claim for service connection for a respiratory 
disability, including as secondary to exposure to chemical 
herbicide (Agent Orange).

4.  The veteran has not submitted competent evidence of a 
plausible claim for service connection for a skin disorder, 
including as secondary to exposure to chemical herbicide 
(Agent Orange).

5.  The veteran has not submitted competent evidence of a 
plausible claim for service connection for a cardiovascular 
disability, including as secondary to exposure to chemical 
herbicide (Agent Orange).

6.  The veteran has not submitted competent evidence of a 
plausible claim for service connection for arthritis, 
including as secondary to exposure to chemical herbicide 
(Agent Orange).

7.  The veteran has not submitted competent evidence of a 
plausible claim for service connection for a neurological 
disorder (to include an eye disability and a disability 
manifested by chronic headaches), including as secondary to 
exposure to chemical herbicide (Agent Orange).


CONCLUSIONS OF LAW

1.  Evidence received since the final October 1990 Board 
denial of service connection for psychiatric disability, to 
include PTSD, is not new and material and the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 1991 & Supp. 
2000); 38 C.F.R. § 3.156(a) (1999).

2.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for a respiratory disability, 
including as secondary to exposure to chemical herbicide 
(Agent Orange).  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.309(e) (1999).

3.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for a skin disorder, including 
as secondary to exposure to chemical herbicide (Agent 
Orange).  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.309(e) (1999).

4.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for a cardiovascular disability, 
including as secondary to exposure to chemical herbicide 
(Agent Orange).  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.309(e) (1999).

5.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for arthritis, including as 
secondary to exposure to chemical herbicide (Agent Orange).  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.309(e) 
(1999).

6.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for a neurological disorder (to 
include an eye disability and a disability manifested by 
chronic headaches), including as secondary to exposure to 
chemical herbicide (Agent Orange).  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.309(e) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that on enlistment 
examination in August 1971, he was normal on psychiatric 
evaluation.  Clinical examination of his lungs, eyes, 
cardiovascular system, neurologic system, skin and 
musculoskeletal system were normal.  He had normal 20/20 
visual acuity and was normal on ophthalmoscopic examination.  
His blood pressure measured 112/70.  On his medical history, 
he reported that 11 years earlier he was involved in a motor 
vehicle accident which rendered him unconscious for a three-
week period.  He also had an emergency tracheotomy performed 
on him following the accident.  No residuals were associated 
with this history.

The service medical records show that the veteran was treated 
on several occasions during active duty for complaints of 
nervousness, knee joint and low back pain, seborrhea of the 
scalp and skin eruptions due to acne vulgaris.  

On separation examination in December 1972, the veteran was 
normal on examination of his psychiatric, neurologic, 
cardiovascular and musculoskeletal system.  His blood 
pressure was 138/68.  Ophthalmoscopic examination and 
clinical examination of his lungs, eyes and skin were normal 
and he had normal 20/20 vision.  The veteran's DD 214 Form 
show that he served in the United States Navy and that he 
received the Vietnam Service Medal and the Combat Action 
Ribbon.  He was separated from active duty in December 1972 
under honorable conditions.

Post-service, the VA medical records which pertain to the one 
year period immediately following the veteran's separation 
from military service (i.e., from December 1972 to December 
1973) show that the veteran's chest and lumbosacral spine 
were normal on X-ray examination in April 1973.  An April 
1973 treatment report also shows that the veteran was treated 
for a history of multiple trauma, a sore right knee, sore 
hands and sore chest after having reportedly been "beaten 
up" several days earlier by several police officers.  He 
reported a history of an old head injury.  The April 1973 
treatment reports also show that his lungs were clear and his 
heart beat slowly and had full tones.  His blood pressure at 
the time was 120/60.

He also was treated for in November 1973 for a black-out 
episode in which he lost consciousness for several minutes.  
During treatment for this, he reported that he had a history 
of having lost consciousness for three weeks following an 
accident in 1960, and of having accidentally struck his head 
on two occasions during active service.  (Private medical 
records, dated in December 1960, establish that the veteran 
had been involved in a motor vehicle accident as a child, 
sustained a brain injury and was in a comatose state for 
several days afterward.)

VA and private medical records, dated from 1974 to 1990, show 
that in May 1974, the veteran was treated for a gunshot wound 
of the abdomen.  The records from this time also show 
treatment for psychiatric problems beginning in August 1974, 
with diagnoses of organic brain syndrome (including organic 
brain syndrome secondary to trauma, aggravated by abuse of 
drugs and alcohol, with depressive and hallucinatory 
features), organic hallucinosis, depressive neurosis, mood 
swings, depression due to physical and mental problems, 
episodic alcohol and drug abuse, and anxiety.  Additionally, 
he was also diagnosed with schizoid personality, dependent 
personality, passive-aggressive personality, and an organic 
personality syndrome.  A VA psychiatric hospitalization 
report dated in 1983 shows that the veteran displayed 
behavioral problems manifested by overdramatization of his 
seizures and malingering, treatment-seeking behavior.

The medical records from the period of 1974 to 1990 also show 
treatment for skin rashes, complaints of headaches, and for a 
neurological condition manifested by decreased sensory 
perception on one side of the body, and a diagnosis status-
post post-traumatic head injury with resultant temporal lobe 
epilepsy.
  
In an October 1990 Board decision, following consideration on 
the merits of the aforementioned medical evidence, the 
veteran was denied entitlement to service connection for a 
psychiatric disability, to include PTSD, and for residuals of 
a head injury, to include black-outs and seizure disorder.  
The decision was not timely appealed to the U.S. Court of 
Appeals for Veterans Claims and became final thereafter.

In March 1994 the veteran applied to reopen his claim of 
entitlement to service connection for a psychiatric 
disability, to include PTSD.  In July 1994, he filed a claim 
of entitlement to service connection for a respiratory 
disability, a skin disorder, a cardiovascular disability, 
arthritis and a neurological disorder (to include eye 
problems and headaches), which he contended was due to 
exposure to Agent Orange during Vietnam service.  With 
regards to the aforementioned reopened and original claim, 
the veteran submitted copies of his service personnel records 
which show that he received disciplinary action on several 
occasions for misconduct during active duty and also 
confirmed that he was entitled to wear the Vietnam Service 
Medical and the Combat Action Ribbon.  

Additionally, the veteran submitted copies of his VA medical 
treatment records for the period from 1992 to 1993.  These 
records show that in July 1993, he appeared for treatment for 
vague depressive symptoms and, following initial psychiatric 
evaluation, was found not to have been schizophrenic nor with 
major depression.  A general medical review of his systems 
was unremarkable.  His skin was normal with the exception of 
a tracheotomy scar and an abdominal scar secondary to 
surgery.  Examination of his eyes, chest, lungs and 
cardiovascular system were normal.  He was given a diagnosis 
of rule out no Axis I disorder (eventually changed to 
malingering) and referred for psychiatric consultation in 
August 1993.  The report of this consultation shows that he 
reported having many vague and inconsistent symptoms, 
including a preoccupation with obtaining VA cash benefits and 
a settlement against the county for alleged injuries.  While 
he displayed good memory for details relating to these 
claims, he complained of having poor memory in other 
situations.  Subsequently, in August 1993, he appeared at a 
VA medical facility for treatment and, according to the 
reports, did not present a convincing portrait of genuine 
mental illness.  The reports indicate that he displayed 
treatment-seeking behavior and he was diagnosed with 
malingering and a borderline personality with antisocial 
traits.  

In September 1993, the veteran was treated for complaints of 
pruritus.  The treatment report notes that he was negative 
for asthma or hay fever.  Physical examination revealed no 
rashes or lesions at that time, and the assessment was 
pruritus without lesions, negative atopic history.

In December 1993, the veteran was treated at VA for a 
diagnosis of an organic mental disorder.  

The VA medical reports of 1992 - 1993 also show that the 
veteran received treatment for right shoulder pain due to 
rotator cuff capsulitis and mild anemia.  He also reported 
during treatments that he had been awarded Supplemental 
Security Income (SSI) from the Social Security Administration 
(SSA) for disability due to "brain damage."

The report of a May 1994 VA examination for PSTD shows that 
the veteran was interviewed and reported his family and 
military history, including his period of service in Vietnam 
with the Navy.  The veteran was also given a battery of 
psychiatric testing and the results of both the testing and 
the interview led the examining psychiatrist to diagnose him 
with organic mood disorder and malingering, with a 
personality disorder not otherwise specified.  The examiner 
commented that the veteran's report of his alleged symptoms 
was unconvincing and appeared to be exaggerated.  While 
acknowledging that the veteran was indeed suffering from 
severe and chronic psychopathology, as indicated by his 
malingering, the examiner concluded that his symptoms and 
history did not warrant a diagnosis of PTSD. 

The report of a July 1994 VA examination for mental disorders 
shows that the veteran was evaluated and, following 
psychiatric interview (in which his history, including his 
period of Vietnam service, was noted), he was diagnosed with 
an organic affective disorder and a seizure disorder, partial 
complex by history.  The psychiatric examiner commented that 
he could not ascertain whether or not the veteran had a 
clear-cut diagnosis of PTSD or polysubstance abuse, nor could 
he pinpoint the time of onset of impairment.

The report of a September 1994 VA general medical examination 
shows that the veteran's systems were reviewed and tested.  
Eye examination revealed visual acuity of 20/20 in his right 
eye and 20/25 vision in his left.  Skin examination revealed 
the presence of a scar from a tracheostomy.  Examination of 
his heart and cardiovascular system was normal, though he was 
noted to have varicose veins over his right lower extremity.  
Examination of his lungs and respiratory system was normal.  
Evaluation of his musculoskeletal system revealed upright 
posture, a well-aligned spine, normal gait, normal neck 
movements and complaints of right shoulder pain.  Neurologic 
evaluation revealed a decrease in sensation over the entire 
left side of his body.  Following these evaluations, he was 
diagnosed with injury of his head, loss of sensation over one 
side of his body, old and chronic impingement of the right 
supraspinous tendon, varicose veins of the right leg and 
gunshot wound of the abdomen, post surgery.

The transcript of an October 1997 RO hearing shows that the 
veteran testified that during active duty he was stationed 
aboard a naval command vessel which was stationed off of the 
coast of Vietnam.  He stated that he was shipboard and was 
never ashore during the whole time his vessel operated in the 
waters off of Vietnam.  He reported that during his time 
aboard ship, there were occasions when his vessel was 
operating under combat conditions and was subjected to and 
exchanged fire with enemy forces.  The veteran testified that 
he was aware during service that he had some sort of 
psychiatric problem, but that he was unsuccessful in his 
attempts to communicate his situation to his superiors and 
was subjected to various disciplinary proceedings and 
mistreatment during active duty.  

The veteran reported that he had a history of a head injury 
following an automobile accident when he was 7 years old, and 
that he also injured his head during active duty.  He stated 
that he started received psychiatric treatment in 1973.  He 
also presented statements indicating that he felt cheated by 
the U.S. government and that the better part of his life was 
taken away from him during military service.

With regard to his claim for disability secondary to exposure 
to Agent Orange, the veteran testified that he had "pigment 
discoloration" all over his body and limbs which he 
attributed to having been exposed to chemical defoliant 
during service in Vietnam.  He stated that he had been 
treated since service for skin rashes.  He reported that he 
had experienced episodes of a burning sensation in his lungs 
when he breathed which lasted for weeks, months or even years 
at a time.  He also reported that he suffered from recurrent 
headaches, for which he had been prescribed Tylenol, and 
blurry vision and occasional loss of vision in one eye.  The 
veteran reported a history of a heart murmur since 1981 or 
1982 and occasional heart pain.  He also reported that he was 
diagnosed with arthritis approximately four or five years 
earlier, and that he had degenerative joint disease of both 
shoulders and of his lumbar spine.  He attributed all of 
these problems to having been exposed to Agent Orange during 
military service.  The veteran complained that his symptoms 
were not adequately diagnosed and treated by the medical 
professionals whom he consulted.

The veteran's witness at the hearing, D.D., identified 
herself as a woman who lived with the veteran for the past 14 
years.  She read from a prepared written statement (also 
associated with the record) in which she stated that she was 
a certified nurse assistant.  She reported that in the 14-
year period in which she had known the veteran, she observed 
him to be a socially withdrawn individual who displayed signs 
of agitation and instability.  He constantly  complained of 
headaches and had related to her that he had struck his head 
on a boat skid during active duty and was rendered 
unconscious.  According to D.D., the veteran also related to 
her that he had been mistreated by his superiors and peers 
during naval service, and that he underwent a humiliating 
hazing ritual during service after his vessel crossed the 
Equator.  He also told her of being exposed to combat while 
serving aboard ship.  According to D.D., the veteran 
experienced memory flashbacks, paranoid ideation, depression, 
low self esteem, loss of personal motivation, nervousness, 
attention deficit disorder and delusional thinking.  

II.  Analysis

(a.)  Whether new and material evidence has been 
submitted to reopen a previously denied claim of 
service connection for post-traumatic stress 
disorder (PTSD).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §1110 (West 1991).  The October 1990 Board 
decision which denied service connection for residuals of a 
head injury (to include black-outs and seizure disorder) and 
a psychiatric disability, to include PTSD, is final, based 
upon the evidence then of record.  38 U.S.C.A. § 7104 (West 
1991 & Supp. 2000).  However, if new and material evidence is 
submitted, a previously denied claim must be reopened.  
38 U.S.C.A. § 5108.  Therefore, the issue for appellate 
determination is whether the evidence received since the 
October 1990 decision is new and material under the 
provisions of 38 C.F.R. § 3.156(a).  In accordance with 
38 C.F.R. § 3.156(a), "[n]ew and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."

In denying service connection for psychiatric disability, 
including PTSD, in October 1990, the Board, after observing 
that service medical records were negative for any reference 
to psychiatric disability (other than treatment in service 
for a complaint of "nervousness" with no actual psychiatric 
diagnosis presented) and that the veteran was not then shown 
to have PTSD, denied service connection for psychiatric 
disability, to include PTSD.  Evidence in the RO's possession 
in October 1990 included the veteran's service medical 
records, which are negative for any reference to psychiatric 
disability.  Also of record in October 1990 were VA and 
private medical records, dated from 1972 to 1990, which show 
treatment for Axis I diagnoses of malingering, organic brain 
syndrome (including organic brain syndrome secondary to 
trauma, aggravated by abuse of drugs and alcohol, with 
depressive and hallucinatory features), organic hallucinosis, 
depressive neurosis, mood swings, depression due to physical 
and mental problems, episodic alcohol and drug abuse, and 
anxiety, and an Axis III diagnosis of status-post post-
traumatic head injury with resultant temporal lobe epilepsy.

Evidence added to the record since October 1990 includes the 
veteran's service personnel records which show that he had 
been awarded the Combat Action Ribbon, and his hearing 
testimony from an October 1997 RO hearing which shows, 
essentially, that he asserts on his own authority that his 
present psychiatric problems were the result of his military 
service.  As such, they are, in essence, repetitive of the 
service information showing combat during active duty, which 
had already been before the Board in October 1990, and 
repetitive of previous general contentions which the veteran 
made prior to the Board's prior final denial of his claim, 
and therefore do not constitute new and material evidence. 

The statements presented by D.D. at the veteran's October 
1997 RO hearing, show that she was reportedly a nurse's 
assistant who has known the veteran for 14 years (or, 
otherwise, as far back as 1983).  Her statements consisted of 
her recorded observations of the veteran's psychiatric 
symptomatology during the time she knew him.  However, no 
psychiatric diagnosis was presented, and the symptoms 
reported in her raw observations were themselves previously 
reported by psychiatric examiners in the medical evidence 
reviewed by the Board in October 1990.  Therefore, her 
observations are 'cumulative' to that of which the Board was 
previously aware, and thus, in accordance with the related 
aspect of 38 C.F.R. § 3.156(a), not 'new' for purposes of 
reopening the veteran's psychiatric claim. Furthermore, there 
is no evidence that D.D. has had clinical training in 
psychiatry, or, indeed, that she has any medical education or 
expertise in psychiatry, and, therefore, any lay opinion by 
her as to the etiology or time of onset of the veteran's 
current psychiatric disorders would lack probative value and 
and not constitute material evidence.  See Black v. Brown, 10 
Vet. App. 279 (1997).  

The veteran has also submitted copies of VA medical records 
dated from 1992 to 1993, which show diagnoses of malingering 
and an organic mental disorder.  He also reported that he had 
been awarded SSI for disability due to "brain damage," but 
he failed to submit any records from the SSA in this regard.  
The reports of VA psychiatric evaluations which were 
conducted in May 1994 and July 1994 respectively show 
diagnoses of organic mood disorder and malingering, with a 
personality disorder not otherwise specified, and an organic 
affective disorder and a seizure disorder, partial complex by 
history.  Included in these reports were the commentaries of 
the examiners, in which they stated that while the veteran 
was indeed suffering from severe and chronic psychopathology, 
his symptoms and history did not warrant a diagnosis of PTSD 
and the time of onset of his present psychiatric diagnoses 
could not be pinpointed.  In considering whether new and 
material evidence has been submitted to reopen his related 
claim for service connection for acquired psychiatric 
disability, to include PTSD, the Board has determined that 
this evidence which has been added to the record since 
October 1990 is not new.  In reaching such conclusion, the 
Board is constrained to point out that these reports reflect 
that the veteran does not have PTSD, thereby conveying 
information of which the Board had prior notice in October 
1990.  Accordingly, the information reflected on the May and 
July 1994 VA examination reports are, at least to such 
extent, 'cumulative' to that of which the Board was 
previously aware, and thus such examination reports are 
pertinently, in accordance with the related aspect of 
38 C.F.R. § 3.156(a), not 'new.'  Further, they are not 
'material' to the veteran's psychiatric claim inasmuch as 
they do not assign a service-related etiology to the 
veteran's present psychiatric diagnoses.  In light of the 
above observations, then, it is concluded that no item of 
'new and material' evidence, in accordance with the above-
cited provisions of 38 C.F.R. § 3.156(a), has been submitted 
in conjunction with the veteran's attempt to reopen his claim 
for service connection for acquired psychiatric disability, 
including PTSD.  Therefore, such claim is not reopened.  
38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. § 3.156(a).



(b.)  Entitlement to service connection for a 
respiratory disability, a skin disorder, a 
cardiovascular disability, arthritis, and a 
neurological disorder (to include an eye 
disability and a disability manifested by chronic 
headaches), including as secondary to exposure to 
chemical herbicide (Agent Orange).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309 (1999) will be considered 
to have been incurred in service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service.  No condition 
other than one listed in 38 C.F.R. § 3.309(a) (1999) will be 
considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.307(a) (1999).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at § 3.309(e) shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii)(1999).  [Emphasis 
added.]

The last date on which a veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii)(1999).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii)(1999) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(1999) are also satisfied:  Chloracne or other acneform 
disease consistent with chloracne; Hodgkin's disease; 
multiple myeloma; non-Hodgkin's lymphoma; prostate cancer, 
sub-acute and acute peripheral neuropathy, porphyria cutanea 
tarda; respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea); and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (1999).  "For purposes 
of this section, the term acute and sub-acute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves with two years of the date of onset."

The diseases listed at 38 C.F.R. § 3.309(e) (1999) must have 
become manifest to a degree of 10 percent or more at any time 
after service, except that chloracne or other acneform 
disease consistent with chloracne and porphyria cutanea tarda 
must have become manifest to a degree of 10 percent or more 
within a year, and respiratory cancers within 30 years, after 
the last date on which the veteran was exposed to a herbicide 
agent during active military, naval, or air service.  
38 C.F.R. § 3.307(a)(6)(ii) (1999).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit, however, has determined that 
the Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a 
veteran from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 
1994).  However, where the issue involves medical causation, 
competent medical evidence which indicates that the claim is 
plausible or possible is required to set forth a well-
grounded claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).
The veteran carries the burden of submitting evidence 
"sufficient to justify a belief by a fair and impartial 
individual that the claim is well-grounded."  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
If he has not presented a well-grounded claim, his appeal 
must fail.  While the claim need not be conclusive, it must 
be accompanied by supporting evidence; a mere allegation is 
not sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

A well-grounded claim for service connection requires that 
three elements be satisfied.  First, there must be competent 
evidence of a current disability, as established by a medical 
diagnosis; second, there must be competent evidence of an 
incurrence or aggravation of a disease or injury in service, 
as established by lay or medical evidence, as appropriate; 
third, there must be competent evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disorder, as established by medical evidence or a 
medical opinion.  See generally Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  

The veteran's service medical records show that on enlistment 
examination in August 1971, and on separation examination in 
December 1972, he was normal on ophthalmoscopic examination 
and on clinical examination of his lungs, eyes, 
cardiovascular system, neurologic system, skin and 
musculoskeletal system.  During the one-year period 
immediately following the veteran's separation from military 
service (i.e., from December 1972 to December 1973), his 
medical records show a normal chest and lumbosacral spine on 
X-ray examination and clear lungs were clear and a normal 
blood pressure of 120/60.  

VA and private medical records, dated from 1974 to 1990, show 
treatment of the veteran for skin rashes, complaints of 
headaches, and for a neurological condition manifested by 
decreased sensory perception on one side of the body, and a 
diagnosis status-post post-traumatic head injury with 
resultant temporal lobe epilepsy.  VA medical treatment 
records for the period from 1992 to 1993, show unremarkable 
findings on general medical review of his systems.  His skin 
was normal with the exception of a tracheotomy scar and an 
abdominal scar secondary to surgery.  Examination of his 
eyes, chest, lungs and cardiovascular system were normal.  In 
September 1993, the veteran was treated for complaints of 
pruritus.  The treatment report notes that he was negative 
for asthma or hay fever.  Physical examination revealed no 
rashes or lesions at that time, and the assessment was 
pruritus without lesions, negative atopic history.  The VA 
medical reports of 1992 - 1993 also show that the veteran 
received treatment for right shoulder pain due to rotator 
cuff capsulitis and mild anemia.  

The report of a September 1994 VA general medical examination 
shows that the veteran's visual acuity was 20/20 in his right 
eye and 20/25 in his left.  Skin examination revealed the 
presence of a scar from a tracheostomy.  Examination of his 
heart and cardiovascular system was normal, with varicose 
veins over his right lower extremity.  Examination of his 
lungs and respiratory system was normal.  Evaluation of his 
musculoskeletal system revealed upright posture, a well-
aligned spine, normal gait, normal neck movements and 
complaints of right shoulder pain.  Neurologic evaluation 
revealed a decrease in sensation over the entire left side of 
his body.  Following these evaluations, he was diagnosed with 
injury of his head, loss of sensation over one side of his 
body, old and chronic impingement of the right supraspinous 
tendon, varicose veins of the right leg and gunshot wound of 
the abdomen, post surgery.

The transcript of an October 1997 RO hearing shows that the 
veteran testified that he had "pigment discoloration" all 
over his body and limbs which he attributed to having been 
exposed to chemical defoliant during service in Vietnam.  He 
stated that he had been treated since service for skin 
rashes.  He reported that he had experienced episodes of a 
burning sensation in his lungs when he breathed which lasted 
for weeks, months or even years at a time.  He also reported 
that he suffered from recurrent headaches, for which he had 
been prescribed Tylenol, and blurry vision and occasional 
loss of vision in one eye.  The veteran reported a history of 
a heart murmur since 1981 or 1982 and occasional heart pain.  
He also reported that he was diagnosed with arthritis 
approximately four or five years earlier, and that he had 
degenerative joint disease of both shoulders and of his 
lumbar spine.  He attributed all of these problems to having 
been exposed to Agent Orange during military service.

Because chronic peripheral nervous system disorders are not 
medical disabilities or conditions which are specifically 
listed as disorders for which presumptive service connection 
may attach under 38 U.S.C.A. § 1116 (West 1991 & Supp. 2000) 
and 38 C.F.R. §§ 3.307 and 3.309(e) (1999), the veteran is 
not entitled to a presumption that his diagnosis of decreased 
sensory perception on one side of his body and his subjective 
complaints of headaches are etiologically related to exposure 
to herbicide agents used in Vietnam.  Accordingly, he has not 
submitted a well-grounded claim for presumptive service 
connection in this regard.

However, the appellant may also establish service connection 
on a direct basis for his multiple claimed disabilities, 
including those based on a theory of exposure to Agent 
Orange.  In this regard, the threshold question to be 
answered is whether the veteran's claims of entitlement to 
service connection for a respiratory disability, a skin 
disorder, a cardiovascular disability, arthritis, and a 
neurological disorder (to include eye problems and headaches) 
are well-grounded. 

In the present case, the veteran essentially maintains that he 
should be granted service connection for a respiratory 
disability, a skin disorder, a cardiovascular disability, 
arthritis, and a neurological disorder (to include eye 
problems and headaches). 

However, following review of his claims file, the Board finds 
that he has submitted no competent medical evidence to 
substantiate his assertions that he has a current diagnosis of 
a respiratory disability, a chronic skin disorder of service 
onset, cardiovasacular disease, an eye disease or arthritis.  
Nor has he submitted competent medical evidence demonstrating 
that his current diagnosis of decreased sensory perception on 
one side of his body and his subjective complaints of 
headaches are attributable to service or to exposure to 
herbicide agents.  For a service connection claim to be deemed 
plausible, there must be competent medical evidence of both a 
current disability and competent medical evidence of a causal 
relationship between that current disability and service.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  To the extent 
that he claims that his decreased visual acuity is a 
neurological disorder for which he is entitled to 
compensation, the evidence indicates that this is due to a 
refractive error and, as such, it is specifically excluded as 
a disease or injury within the meaning of applicable 
legislation providing for compensation benefits.  38 C.F.R. § 
3.303(c) (1999).  Thus, on its face, any claim for service 
connection for refractive error would fail for the absence of 
legal merit or lack of entitlement under the law. Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  

Therefore, while noting the content of the veteran's oral 
testimony and the testimony presented by his witness at the 
October 1997 RO hearing, the Board nevertheless finds that 
evidence sufficient to well-ground his claims for service 
connection for his alleged disabilities, either on a direct 
basis or on the theory of Agent Orange exposure, has not been 
submitted.  Specifically, there is no indication in the record 
that he has the medical expertise necessary to proffer the 
conclusion that he has a current diagnosis of a respiratory 
disorder, skin disorder, cardiovascular disorder or arthritis.  
Nor does he possess the requisite medical expertise to proffer 
the conclusion that his current neurological pathology (i.e., 
a neurological disorder manifested by decreased sensation on 
one side of his body) is attributable to exposure to chemical 
defoliant during service in Vietnam. Id.  Although he has 
described the nature of his current problems and the 
circumstances in which he believes they arose, there has been 
no proffering of evidence by competent authority that his 
present neurological diagnosis is attributable to military 
service.  

None of the evidence submitted shows that his claimed 
disabilities are attributable to herbicide exposure in 
service.  Absent presentation of competent evidence 
establishing medical causation, the veteran's claims are not 
well-grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1992); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
VA therefore has no duty to assist him in developing his 
claims under 38 C.F.R. § 3.159 (1999).


ORDER

New and material evidence not having been submitted, the 
application to reopen a claim for service connection for a 
psychiatric disability, to include PTSD, is denied. 

The claim for service connection for a respiratory 
disability, including as secondary to exposure to chemical 
herbicide (Agent Orange) is not well grounded; the appeal on 
that issue is denied. 

The claim for service connection for a skin disorder, 
including as secondary to exposure to chemical herbicide 
(Agent Orange) is not well grounded; the appeal on that issue 
is denied.

The claim for service connection for cardiovascular 
disability, including as secondary to exposure to chemical 
herbicide (Agent Orange) is not well grounded; the appeal on 
that issue is denied.

The claim for service connection for arthritis, including as 
secondary to exposure to chemical herbicide (Agent Orange) is 
not well grounded; the appeal on that issue is denied.

The claim for service connection for a neurological disorder 
(to include eye problems and headaches), including as 
secondary to exposure to chemical herbicide (Agent Orange) is 
not well grounded; the appeal on that issue is denied.



		
	JAMES A. FROST
	Acting Veterans Law Judge
Board of Veterans' Appeals



 

